Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 10/20/20, is a CON of 16338663, filed on 4/1/19. 16338663 is a national stage entry of PCT/US17/54685, filed on 10/1/17. PCT/US17/54685 claims priority to prov. appl. 62403067, filed on 10/1/16. The effective filing and priority date of the claims is 10/1/16.

Status of Claims and Response to Restriction Requirement
Claims 1-20 are pending as of the response filed on 1/15/20. Applicant’s election without traverse of invention I, claims 1-5; and the statin atorvastatin in the reply filed on 1/15/21 is acknowledged. The restriction is made final. 
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/21.
Claims 1-5 were examined with regards to the elected statin, atorvastatin, and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b).
For the sake of providing compact prosecution, claim 5 was examined as the composition being free of THC. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mach et. al., US 20080262079 (publ 10/23/2008), in view of Weiss et. al., US 20100158973 (publ. 6/24/2010), and Bannister et. al., US 20140155485 (publ. 6/5/2014).
The claims are drawn to a pharmaceutical composition for once daily dosing comprising: (a) a reduced daily dosage amount of a statin; and (b) a cannabis extract; wherein the reduced daily dosage amount of the statin is less than the standard daily dosage amount for the statin when taken alone, and wherein the composition is formulation for oral or mucosal delivery.


	Mach doesn’t explicitly teach atorvastatin, cannabis extract, or that the daily dose of the statin is reduced. 
Weiss teaches a cannabidiol compound in a composition for treating conditions of the cardiovascular system (Abstract; para [0001], [0042]). Cannabinoids include natural compounds derived from Cannabis sativa, with cannabidiol a major cannabinoid present in C. sativa (para [0029], [0031]). Weiss teaches cannabidiol to show superior anti-inflammatory activity compared to THC (para [0033]). Cannabidiol is present in C. sativa extract (para [0088-0089]). 
Weiss doesn’t teach atorvastatin, or that the daily dose of the statin is reduced. 

	It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the instantly claimed pharmaceutical composition comprising less than 10-80 mg. atorvastatin, and up to to 500 mg. cannabidiol in the form of an extract from C. sativa, in view of the prior art. Mach teaches a cannabinoid composition for treating chronic inflammation or inflammatory conditions, wherein cannabidiol is exemplified as a 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10835501. The instant claims are drawn to a pharmaceutical composition for once daily dosing comprising: (a) a reduced daily dosage amount of a statin; and (b) a cannabis extract; wherein the reduced daily dosage amount of the statin is less than the standard daily dosage amount for the statin when taken alone, and wherein the composition is formulation for oral or mucosal delivery. The claims of US ‘501 are similarly drawn to a composition consisting essentially of: a reduced daily dosage of a statin; and less than or equal to 500 mg of a cannabidiol; wherein the statin is atorvastatin. Claims 7-8 of US ‘501 recite the composition for oral, buccal, or sublingual administration. Instant claim 3 recites the cannabis extract to comprise from 1-500 mg. of a cannabinoid, and instant claim 4 recites the cannabinoid as cannabidiol (CBD). Thus, both sets of claims encompass a composition with atorvastatin in a reduced daily dosage, and from 1-500 mg. of cannabidiol, wherein the composition is suitable for oral or oral-mucosal administration. Claims 2-5 of US ‘501 recite daily dosage amounts of atorvastatin of 5-10 mg., 2-5 mg., 1-2 mg, and less than 1 mg., respectively. While the instant claims don’t explicitly recite these dosage ranges, the instant claims recite a reduced daily dosage amount of a statin, including atorvastatin, and as such would encompass the dosage amounts recited in claims 2-5 of US ‘501, since these amounts meet the limitation of a reduced daily dosage of a statin. The instant claims and claims of US ‘501 are therefore not patentably distinct. 


Conclusion
Claims 1-5 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH PIHONAK/Primary Examiner, Art Unit 1627